DISSENTING OPINION.
NIXON, P. J.
We are unable to agree with the opinion of the majority. The injury received was an incident to the service in which plaintiff’s intestate was engaged and arose from the risk ordinarily incident to the employment of a brakeman. The accident was caused by the coupling of cars of a freight train which is usually effected by thrusting or jamming them together, causing a violent jar or impact, and consequently in such act there would always be danger to a brakeman on the top of one of the cars setting the brake at the time of such coupling. The deceased brakeman had twelve or more years’ experience in the business and knew its risks and hazards. The law of the case, as we see it, is correctly stated in the following cases: Williams v. St. L. & S. F. R. Co., 119 Mo. 316, 24 S. W. 782; Young v. Mo. Pac. Ry. Co., 93 Mo. App. l. c. 275; Ray v. Chicago, B &. Q. Ry. Co., — Mo. App.-, 126 S. W. 543. Nor is much probative force to be attached to witness Johnson as an expert. It was not shown that he ever saw a car coupled on the grade at Mansfield where the accident occurred; nor did the hypothetical question state the length of the train or other conditions necessary to enable him to give an intelligent opinion.
We are of the opinion that the decision reached is in conflict with the above cases defining and applying assumed risk and the cause is accordingly certified to the Supreme Court for its decision.